Title: General Orders, 28 January 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Tuesday January 28th 1783
                            Parole Theatre.
                            Countersigns Venango, Wyoming.
                        
                        For the day tomorrow Lt Colonel Comdr Barber.
                        For duty tomorrow the 8th Massachusetts regiment.
                        At the General court martial of which Colonel Michael Jackson is president—Joseph Cowell, David Shea—Thomas
                            Jenks—John Blake—Robert Creaton—Nathan Curtis—James Urann—Abraham Cook—Samuel Woods and Noah Goodrich soldiers in the
                            Light Infantry Company of the 1st Massachusetts regiment, were tryed charged with killing a Cow on the night of the
                            tenth—stealing Fowles about the 16th and stealing eleven Geese on the night of the 24th of December last.
                        The Court on consideration are of opinion, that, that part of the charge against the prisoners respecting the
                            Cow, and fowles, is not supported—that the prisoners are each of them guilty of the other part of the charge against them
                            in breach of Article the 5th section the 18th of the rules and articles of war; and sentence Urann—Cowell and Shea to
                            receive one hundred lashes each; and each of the other prisoners, seventy five Lashes on their naked backs; and that the
                            whole of them be put under equal Stoppages in their pay till the sum of fifteen dollars be stoped in the whole, to be paid
                            to Mr Jonas Williams to make good his loss and damage.
                        At the same court—James Keter of the 3d Massachusetts regiment was tried for Desertion. found guilty in
                            breach of article 1st section 6th of the rules and arts. of war and sentenced to receive One hundred lashes on his naked
                            back. 
                        The Commander in Chief approves the foregoing sentences.
                        After orders
                        The first Newyork regiment will march on thursday next for the relief of the 7th Massachusetts regimt on the
                            lines.
                    